DETAILED ACTION
	The amendment filed 6/16/2021 has been entered. Claims 1-4 have been amended and remain pending in the application. Claims 1-4 are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/16/2021 have been fully considered but are not persuasive.
Applicant asserts that “controlling manners disclosed in Newman are different from that of the application” and that “the amended claim 1 defines this controlling feature different from that disclosed in Newman” because Newman discloses the vehicle “is controlled to be accelerated and decelerated” and because Newman discloses the “car 401 is controlled to change lanes.”  This argument has been carefully considered and is found to be unpersuasive. 
Regarding applicant’s argument that “controlling manners disclosed in Newman are different from that of the application” and that “the amended claim 1 defines this controlling feature different from that disclosed in Newman” due to the vehicle in Newman being “controlled to be accelerated and decelerated,” examiner sets forth that the applicant’s claims do not exclude decelerating the vehicle. Further, the acceleration (and deceleration) disclosed by Newman still reads on the applicant’s amended limitation of “accelerates the vehicle in the advancing direction… so as to reduce the relative speed… in the advancing direction of the object” since Newman discloses “sequences of positive accelerations or decelerations or steering actions” based on the “velocity or acceleration of the second vehicle” (see [0013]). Accelerating the vehicle still advances the vehicle in the direction of the object behind the 
Regarding applicant’s argument that “controlling manners disclosed in Newman are different from that of the application” and that “the amended claim 1 defines this controlling feature different from that disclosed in Newman” because Newman discloses the “car 401 is controlled to change lanes,” examiner sets forth that the applicant’s claims do not exclude steering the vehicle. Newman discloses “accelerating and steering simultaneously so as to enter the opposite lane” in order to avoid a collision with an oncoming object (see [0161]). Steering away while accelerating the vehicle still reads on the applicant’s amended limitation of “accelerates the vehicle in the advancing direction… so as to reduce the relative speed… in the advancing direction of the object” since the maneuver disclosed by Newman includes accelerating away from the oncoming object and the applicant’s claims do not restrict the movement to be a singular forward direction.
As discussed above, the applicant’s arguments are unpersuasive and the 35 U.S.C. §102 rejection of the claims are therefore maintained.
Response to Amendment
Regarding the objections to the specification, applicant has amended the specification to overcome the objections. The objections to the specification have been withdrawn.
Regarding the claim interpretation under 35 U.S.C. §112(f), applicant has amended the claims to no longer invoke a claim interpretation under 35 U.S.C. §112(f). 
Regarding the rejection under 35 U.S.C. §112(b), applicant has amended the claims to overcome the rejections. The rejections under 35 U.S.C. §112(b) have been withdrawn.
Regarding the rejection under 35 U.S.C. §102(a)(1) and §102(a)(2), applicant’s arguments are unpersuasive for reasons stated above. The rejections under 35 U.S.C. §102(a)(1) and §102(a)(2) have NOT been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Newman et al. (U.S. Patent Application Publication No. 2017/0291602 A1; hereinafter Newman).
Regarding claim 1, Newman discloses: 
A vehicle control system, comprising a processor capable of exerting driving control on a vehicle even if a driver does not perform operation, the vehicle control system comprising (one or more processors are programmed to cause the subject vehicle to accelerate or decelerate or steer according to a determined sequence, see at least [0013], [0034]-[0035], [0052] and Figs. 8-12):
an external sensing device which detects a position of an object present around the vehicle (external sensors 1202 and 1301 detect other vehicles around subject vehicle and can measure information, such as position, about the other vehicles, see at least [0097]-[0098], Fig. 12, and Fig. 13); 
a speed sensor which obtains a vehicle speed of the vehicle (speed sensor 1213 and 1320, see at least [0186], [0189], Fig. 12, and Fig. 13); and 
a direction sensor which detects an orientation of the vehicle (yaw sensor 1215 used to determine direction of the subject vehicle see at least [0186]);   10
wherein the processor, based on the position of the object detected by the external sensing device, the vehicle speed obtained by the speed sensor, and the orientation detected by the direction sensor, detects an advancing direction of the object approaching the vehicle and calculates a relative speed between the vehicle and the object approaching the vehicle (processor takes the detected second vehicle’s velocity and position to predict the second vehicle’s trajectory and relative speed in relation to the subject vehicle, see at least [0034]-[0035]; see also [0186] using yaw to deduce relative positions and velocities); and  15
wherein the processor, based on the relative speed calculated by the processor, the position of the object detected by the external sensing device, and the advancing direction of the object approaching the vehicle detected by the processor, in a case where it is determined that the object is going to collide with the vehicle, performs acceleration control to exert driving control which accelerates the vehicle in 20the advancing direction, so as to reduce the relative speed in the advancing direction of the object calculated by the processor (A kinetic traffic model calculates surrounding vehicle trajectories using the detected positions and vehicles, see at least [0034]-[0035] and [0052]. The collision mitigation system 308 uses the traffic model to determine a collision is unavoidable and causes the subject vehicle 302 to accelerate and decelerate to reduce the relative velocity, see at least [0156]-[0158]; see also fig. 4 and [0161]).
Regarding claim 2, Newman discloses the elements above and further discloses:
the processor performs the acceleration control by accelerating the vehicle in a forward direction when the vehicle is moving forward or accelerating the vehicle in a backward direction when the vehicle File: 86899usfis moving backward (collision mitigation system 308 detects vehicle 303 is approaching from behind and performs a series of acceleration and decelerations to maintain a midway velocity between the vehicle ahead 301 and vehicle approaching from behind 303 to minimize the collision impact, see at least [0158]; collision mitigation system 408 detects vehicle 406 is approaching from the side and accelerates in the opposite direction to avoid the collision, see at least [0161]).
Regarding claim 3, Newman discloses the elements above and further discloses:
the processor predicts a movement of the vehicle after a 5collision in the acceleration control (the collision mitigation system 602 assesses the kinetics of the surrounding vehicles  by predicting vehicle trajectories and evaluates a range of possible collision scenarios and mitigation strategies according to possible collisions and selects the mitigation strategy with the minimum estimated harm, see at least [0164]; see also figs. 8 - 11 showing a repeating / iterative process); and 
wherein the processor, based on the position of the object around the vehicle detected by the external sensing device and the movement of the vehicle predicted by the processor, in a case where it is determined that the vehicle is going to collide with the object around the vehicle, exerts driving control which 10changes the orientation of the vehicle to a direction in which the vehicle does not collide with the object around the vehicle or to a direction in which the collision to the object around the vehicle by the vehicle is alleviated (collision mitigation system 408 detects vehicle 406 is approaching from the side and accelerates while turning in the opposite direction to avoid the collision when the surroundings allow for the turning maneuver, see at least [0161]).
Regarding claim 4, Newman discloses the elements above and further discloses:
the processor predicts a movement of the vehicle after a collision in the acceleration control (the collision mitigation system 602 assesses the kinetics of the surrounding vehicles and evaluates a range of possible scenarios and mitigation strategies according to possible collisions and selects the mitigation strategy with the minimum estimated harm, see at least [0164] see also figs. 8 - 11 showing a repeating / iterative process); and 
wherein the processor, based on the position of the object around the vehicle detected by the external sensing device and the movement of the vehicle predicted by the processor, in a case where it is determined that 20the vehicle is going to collide with the object around the vehicle, exerts driving control which changes the orientation of the vehicle to a direction in which the vehicle does not collide with the object around the vehicle or to a direction in which the collision to the object around the vehicle by the vehicle is alleviated (collision mitigation system 408 detects vehicle 406 is approaching from the side and accelerates while turning in the opposite direction to avoid the collision when the surroundings allow for the turning maneuver, see at least [0161]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669